Mr. Justice Hutchison
delivered the opinion of the court.
Appellant was convicted of manslaughter upon an information for that offense.
Esteban Pérez was a plantation overseer who admitted, the killing and claimed that he had acted in self-defense. Deceased was a farm laborer named Carlos Rodriguez who lived on the plantation. Defendant received several wounds inflicted apparently by Rodriguez with a club, and said by defendant to have been received by him before firing the shot which resulted in the death of Rodriguez. There was testimony tending to show that Rodriguez had a bad reputation as a dangerous character when aroused and that this reputation was well known to defendant. One witness who arrived upon the scene within a few minutes-after the shooting quoted Rodriguez as having said that he came out of his house to kill defendant but that the defendant had been too quick for him. Rodriguez was a man of robust physique and the stronger of the two.
*643Defendant was some sixty years of age at the time of the trial and had never before been charged with any offense. He testified that Rodriguez came to him upon being discharged by the Echeandias, owners of the neighboring plantation; that Rodriguez insisted that his bad reputation had been earned during his earlier manhood and that the violent temper was a thing of the past; that witness told Rodriguez that if he came to live on the plantation he would have to obey orders and avoid making trouble; that Rodriguez assented to these terms and witness gave him employment because he was honest, industrious and a good farm hand; that witness had always treated Rodriguez with more consideration than any of the other employees because witness knew him to be a dangerous man and prior to the day of the quarrel which resulted in the death of Rodriguez there had been no trouble; that defendant did not retreat when Rodriguez advanced upon him because defendant had been told that if he retreated Rodriguez would follow him into his house and into any room that he might enter; that Rodriguez had made trouble for Pedro Juanarena in Gfuajataca, bad drawn a knife and attacked him, and on two or three occasions had imposed upon Cecilio Echanclia who had been obliged to send for Pedrito; that many timid people had told defendant that Rodriguez was a dangerous man, that the day defendant quarreled with him defendant would have to abandon the plantation, leaving Rodriguez in possession thereof, that he was a killer; that one • day while visiting Laumaga, Pedro told defendant that Rodriguez was a very dangerous man; that one day in Gruajataca had it not been that Laurnaga was near a big table and a counter Rodriguez would have murdered him; that Rodriguez had drawn a knife, and that the narrator was saved only by Providence and the timely arrival of assistance.
Cecilio Echandia then took the stand and testified to the bad reputation of Rodríguez. Oxi cross-examination the district attorney elicited the information that the acquaintance *644of this witness with Rodriguez extended over a period of some ten years and that about four years before the date of the trial Rodriguez had left the plantation of witness and bad gone to live on a plantation belonging to a brother of witness Pedrito. The judge then asked a few questions, going over the same ground already covered by the fiscal. Following this the fiscal asked if the witness had continued upon the trail of Rodriguez, keeping him under close observation after his removal to the plantation belonging to Pedrito. After replying in the affirmative the witness added that Rodriguez later left the plantation 11 Entente” belonging to the Oronoz Succession because of a quarrel with a nephew of witness. Thereupon the fiscal told the witness to confine his remarks to the matter of reputation. Counsel for the defense intimated that the answer was proper. The judge said that the witness might continue. The fiscal then stated that there was no question of corroboration; that defendant had not mentioned this incident. The court ruled that in reply to questions as to general reputation when propounded by the fiscal the witness could not refer to specific acts. Counsel for the defense noted an exception upon the ground that defendant had testified to such acts in order to explain the reasons for his belief that he was exposed to serious bodily injury when attacked by Rodriguez.
The stenographic record of what next ensued reads thus:
“District attorney: My contention is this: That he can not testify to specific facts; counsel says that this is a corroborating witness, but the defendant, upon referring to these acts, said that he was told this. I move to strike this on the ground that it is hearsay. After striking it out, there will be nothing to corroborate.
“Judge: The court orders that that part of the testimony of the defendant which refers to specific acts concerning So-and-so, John Doe and Richard Roe, be stricken out.
“Counsel: We take exception on the ground that the ruling of the court prejudices the rights of the defendant.”
The Fiscal of this court confesses error in this regard, but *645says that defendant was not prejudiced because tbe ruling of tbe court now complained of by appellant could not have erased from tbe minds of tbe jury tbe effect produced tbereon by tbe testimony of defendant.
We are unable to concur in this view of tbe matter. Tbe jury bad been sworn to try tbe case according to tbe law as laid down by tbe court and to sueb evidence only as was properly before them. Certainly there is no presumption that tbe jury would decide or did decide tbe case upon facts and circumstances expressly excluded from tbeir consideration by tbe trial judge.
Tbe judgment appealed from must be reversed.